63 So. 3d 796 (2011)
DEPARTMENT OF CORRECTIONS, Appellant,
v.
Russell BOURGAULT, Jr., Appellee.
No. 1D09-4455.
District Court of Appeal of Florida, First District.
April 14, 2011.
Rehearing Denied June 23, 2011.
Jennifer Parker, General Counsel, and Jill Bennett, Assistant General Counsel, Tallahassee, Appellant.
Mindy K. Raymaker, Assistant General Counsel, Department of Management Services, Tallahassee, for Amicus Curiae Department of Management Services in support of Appellant.
Joseph J. Mancini of Yates & Mancini, LLC, Fort Pierce, for Appellee; Carlos R. Lopez, Staff Attorney, Tallahassee, for Public Employees Relations Commission.
PER CURIAM.
AFFIRMED. See Pesta v. Dep't of Corr., 63 So. 3d 788 (Fla. 1st DCA 2011).
BENTON, C.J., PADOVANO, and WETHERELL, JJ., concur.